Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claims 10-16 invoke § 112(f). The limitations in these claims that invoke § 112(f) are:
“first module configured to…” (claims 10-16)
“second module configured to…” (claims 10-16)
“processing system configured to…” (claims 10-15)
“aggregator configured to…” (claim 10-16)
As stated in MPEP § 2181(I)(A), the terms “module” and “system” are generic placeholders that serve as a substitute for the term “means.” Furthermore, MPEP § 2181(I)(A) states: “The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure.” Here, the term “aggregator” is not understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure. Therefore, “aggregator” is considered to a generic placeholder. To the extent that “aggregator” requires a function of aggregating, the term “aggregator” may be regarded as equivalent to a “means for aggregating.” Thus, “aggregator configured to…” is equivalent to “means for aggregating, configured to…”
Furthermore, as stated in MPEP § 2181(I)(C), paragraph 2, the linking word “configured to” is considered to be equivalent to the word “for,” since “configured to” is reciting a function (e.g., the function of “to transform first information based on a first function,” in the case of the “first module”). See MPEP § 2181(I)(C), paragraph 2: “Typically, the claim limitation will use the linking word ‘for’ to associate ‘means’ or a generic placeholder with the function. However, other linking words may be used, such as ‘so that’ or ‘configured to’, provided it is clear that the claim element is reciting a function.”) (emphasis added).
Therefore, the above limitations have been interpreted under § 112(f). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support or these limitation is found in paragraphs 10, 11, 42, 43, and 75 of the specification, which teach a general purpose processor to perform the functions, and in FIG. 5 and related descriptions (e.g., paragraphs 68-74), which disclose algorithms to perform the functions. 
It is noted that claim 16 brings the term “processing system” out of § 112(f) interpretation because of the recitation of structure (“first processor” and “second processor”).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 8-9, 11-12, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2, 11, and 18, the limitation “the second machine-learning algorithm” lacks antecedent basis, since the claims only have antecedent for “the second machine-learning model.” For purposes of examination, “algorithm” in the above phrase has been interpreted to be “model.” This part of the rejection can be overcome by amending the claim in such a manner.
	In claim 8, the phrase “the information processed in c)” lacks antecedent basis, since the claim only has antecedent for “the information processed in b)”. For purposes of examination, this phrase has been interpreted to be referring to “the information processed in b)”. This part of the rejection can be overcome by amending the claim in such a manner.
Claims dependent from one or more of the above discussed claims are also rejected for the same reasons, since these dependent claims incorporate the indefinite recitations of their parent claims without curing the deficiencies thereof. Claims 3, 12, and 19 are rejected due to their dependencies on claims 2, 11, and 18, respectively. Claim 9 is rejected due to its dependency on claim 8.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea and the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
The claims have been analyzed in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance and October 2019 Patent Eligibility Guidance Update, which sets forth the following inquiries for determining eligibility.
Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
	Independent claims 1, 10, and 17 recite an abstract idea. Independent claim 1, for example, recites “A method for processing information, comprising: transforming first information based on a first function; transforming second information based on a second function; processing the first transformed information […] to generate a first result; processing the second transformed information […] to generate a second result; and aggregating the first result and the second result to generate a decision.” Independent claims 10 and 17 recite analogous limitations (as well as the additional limitation of “wherein the first information is equal to the second information,” but this additional limitation is also part of the mental process discussed below).
The above limitations, under the broadest reasonable interpretation, cover performance of the steps in the mind but for the recitation of any generic computer components. These limitations are recited at a high degree of generality and do not contain any specific features that would preclude the above limitations from being a mental process. 
MPEP § 2106.04(a)(2) defines “mental processes” to include “observations, evaluations, judgments, and opinions.” Furthermore, MPEP § 2106.04(a)(2)(III) states: “The courts consider a mental process (thinking) that ‘can be performed in the human mind, or by a human using a pen and paper’ to be an abstract idea.” The acts of “transforming first information based on a first function” and “transforming second information based on a second function,” as currently claimed, are mental processes of evaluation because transforming information can be performed in the human mind or by a human using a pen and paper. The claim does not recite a specific method of “transformation” or a specific type of “function” that would be too computationally complex to be a mental process. The acts of “processing…information” and “aggregating the first result and the second result…,” as currently claimed, are mental processes of evaluation or judgement that can be performed in the human mind or by a human using a pen and paper. The claims do not recite a specific method of “processing” that requires operations that would be too computationally complex to be performed in the human mind. Similarly, the claims do not recite a specific method of “aggregating” that requires operations that would be too computationally complex to be a mental process.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claims 1, 10, and 17 are directed to a judicial exception in the form of a mental process.    
Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
The judicial exception identified above is not integrated into a practical application. Independent claims 1, 10, and 17 recite the following additional elements, but these additional elements are not sufficient to integrate the judicial exception into a practical application:
the first and second information are processed “using a first machine-learning model” and “using a second machine-learning model”, respectively (claims 1, 10, and 17)
a “system” comprising generic computer components (“first module”, “second module”, “processing system,” and “aggregator”); and
“non-transitory computer-readable medium storing instructions for causing at least one processor to perform operations.”
The additional limitations of “using a first machine-learning model” and “using a second machine-learning model” do not integrate the judicial exception into a practical application because they are merely “generally linking the use of a judicial exception to a particular technological environment or field of use” (MPEP § 2106.04(d)(I)), namely the technological environment of machine learning. The claims are not deemed to be directed to an improvement in machine learning technology or a specific application of machine learning technology because the claims do not recite specific details of the machine learning process or data processing. The aspect of machine learning is merely recited in a generic manner, such that it does not more than generally link the judicial exception to the technological environment of machine learning. As such, the limitations of “using a first machine-learning model” and “using a second machine-learning model” do not integrate the judicial exception into a practical a practical application. 
The remaining limitations are merely computer components recited at a high-level of generality, such that they amount to no more than mere instructions to apply the judicial exception using a generic computer component. An additional element that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, does not integrate the judicial exception into a practical application. 
Therefore, the above additional element do not integrate the judicial exception into a practical application.
The examiner notes that paragraph [0076] of the specification teaches: “Example embodiments describe a system and method for processing information using machine-learning algorithms in a way that provides results with improved accuracy and/or detects and provides protection against malicious attack.” However, this paragraph only describes “example embodiments” and does not establish patent-eligibility of the claims at issue, since the claims lack specific features related to a particular technical problem and its solution. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claims do not include additional elements that are sufficient for the claims to amount to significantly more than the judicial exception. 
As discussed above with respect to the lack of integration of the abstract idea into a practical application, additional elements amount to no more than mere instructions to apply the judicial exception using a generic computer component, as discussed above. 
Similarly, limitations that do no more than generally linking the use of a judicial exception to a particular technological environment or field of use, namely the elements of “using a first machine-learning model” and “using a second machine-learning model,” do not amount to significantly more than the judicial exception (see MPEP § 2106.05). 
Furthermore, the elements of “using a first machine-learning model” and “using a second machine-learning model” constitute “well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality.” Since the element of “machine-learning” is recited at a high level of generality, without recitation of what specific techniques are involved, this element is considered to be “performing repetitive calculations” (e.g., repetitive calculations that learn a model and/or use a learned model), which is an element that the courts have recognized as well-understood, routine, conventional, activity, as stated in MPEP § 2106.05(d)(II). For further evidence supporting this notion, see, e.g., applicant’s specification, paragraph 3 (“machine-learning models have solved many problems”), and US 2017/0329817 A1, paragraph [0024] (“Classifiers may be produced using various well-known machine-learning techniques, such as, decision trees, artificial neural networks, linear regression, deep learning algorithms, or the like.”).
As stated in MPEP § 2106.05(II), “Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception” is an example of an element that the courts have found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception. In general, although the claims recite machine-learning models, the claims as a whole do not amount to significantly more than the judicial exception itself because the “machine-learning” is recited generically, and so are the related elements of information transformation and result aggregation. 
The remaining dependent claims do not recite additional elements, whether considered individually or in combination, that are sufficient to integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.
Dependent claim 2 recites the further limitations that “the first function is different from the second function, the first machine-learning model is based on a first algorithm, and the second machine-learning algorithm is based on a second algorithm different from the first algorithm.” The limitation of “the first function is different from the second function” merely further defines the mental process of claim 1, and is not a non-abstract additional elements. The remaining limitations further define “machine-learning models” of the claim and are considered to be part of these additional elements. However, because these remaining limitations merely recite “algorithms” generically, they do no more than generally link the use of a judicial exception to a particular technological environment or field of use, and merely constitute “well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality” for the same reasons discussed above with respect to the “machine-learning” element.
Dependent claim 3 recites the further limitations that “the first function changes a first parameter of the first information, and the second function changes a second parameter of the second information which is different from the first parameter.” These limitations merely further define the mental process, and do not contain any additional elements for purposes of the Step 2A Prong Two or Step 2B analysis.
Dependent claim 4 recites the further limitation that “said aggregating includes applying a voting algorithm to the first result and the second result to generate the decision.” These limitations merely further define the mental process that includes “aggregating,” and do not contain any additional elements for purposes of analysis in Step 2A Prong Two or Step 2B. The limitation of “voting algorithm” is considered to be a mental process, in the absence of further details, since the fact of observing which result was most common among a plurality of models is a mental process of judgment or evaluation.
Dependent claim 5 recites the further limitations that “said aggregating includes applying a statistical algorithm to the first result and the second result to generate the decision.” These limitations merely further define the mental process that includes “aggregating,” and do not contain any additional elements for purposes of analysis in Step 2A Prong Two or Step 2B. The limitation of “statistical algorithm” is considered to be a mental process since it covers simple math such as taking the average of two values, which can be performed by a human using a pen and paper. As stated in MPEP § 2106.04(a)(2)(III), “The courts consider a mental process (thinking) that ‘can be performed in the human mind, or by a human using a pen and paper’ to be an abstract idea.”
Dependent claim 6 recites the further limitation that “the decision classifies input information corresponding to the first information and the second information.” These limitations merely further define the mental process of the parent claim and do not contain any additional elements for purposes of analysis in Step 2A Prong Two or Step 2B.
Dependent claim 7 recites the further limitations that “the decision is an undefined decision.” These limitations merely further define the mental process of the parent claim and do not contain any additional elements for purposes of analysis in Step 2A Prong Two or Step 2B.
Dependent claim 8 recites the further operations of “a) performing one or more additional transformations, b) processing information from the one or more additional transformations using a third machine-learning model to generate a third result, and c) aggregating the first result, the second result, and the third result to generate another decision different from the undefined decision, wherein the information processed in c) is equal to the first information and the second information.” These limitations are substantially similar to those recited in claim 1. That is, the part of claim 8 other than “using a third machine-learning model” is considered to be an abstract idea in the form of a mental process, for the same reasons discussed for the corresponding limitations of claim 1. The limitation of “using a third machine-learning model” is considered to be an additional element, but it does not integrate the abstract idea into a practical application, and does not amount to significantly more than an abstract idea for the same reasons discussed above for the corresponding “machine-learning” limitations of claim 1.
Dependent claim 9 recites the further limitations that “the third machine-learning model corresponds to: the first machine-learning model with at least one parameter changed, the second machine-learning model with at least one parameter changed, or a machine-learning model different from the first machine-learning model and the second machine-learning model.” The third alternative merely requires the machine-learning models to be different from another other. Thus, they do no more than generally link the use of a judicial exception to a particular technological environment or field of use, and merely constitute “well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality” for the same reasons discussed above with respect to the “machine-learning” element.
As to dependent claims 11-15, these claims recite limitations that are the same or substantially the same as those of dependent claims 2-7. Therefore, the limitations in these claims do not recite additional elements, whether considered individually or in combination, that are sufficient to integrate the judicial exception into a practical application or amount to significantly more than the judicial exception, for the reasons given for the corresponding limitations in claims 2-7.
Dependent claim 16 recites the further additional elements of a “first processor” and a “second processor” configured to process the first and second transformed information recited in the parent claim. These elements are merely computer components recited at a high-level of generality, such that they amount to no more than mere instructions to apply the judicial exception using a generic computer component. Therefore, these elements do not integrate the judicial exception into a practical application and do not amount to significantly more.
As to dependent claims 18-19, these claims recite limitations that are the same or substantially the same as those of dependent claims 2-3. Therefore, the limitations in these claims do not recite additional elements, whether considered individually or in combination, that are sufficient to integrate the judicial exception into a practical application or amount to significantly more than the judicial exception, for the reasons given for the corresponding limitations in claims 2-3.
Therefore, the rejected claims are directed to a judicial exception and do not recite additional elements, whether considered individually or in combination, that are sufficient to integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. Therefore, these claims are not patent-eligible under § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 10-14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al., "Multi-Region Ensemble Convolutional Neural Network for Facial Expression Recognition," arXiv:1807.10575v1 [cs.CV] 12 Jul 2018 (“Fan”).
As to claim 1, Fan teaches a method for processing information, comprising:
transforming first information based on a first function; [§ 3.1, paragraph 2: “extract and align faces both from original images…As shown in Figure 3, based on the coordinates of localized landmarks, aligned and cropped whole-region and sub-regions of the face image can be generated in a uniform template with a affine transformation. In this stage, we align and crop regions of the left eye, regions of the nose, regions of the mouth, as well as the whole face. Then three pairs of images are all resized into 224×224 pixels.” That is, transforming the original image data into a cropped sub-region of the left eye and a cropped whole-region is considered to be an operation of transforming first information.]
transforming second information based on a second function; [§ 3.1, paragraph 2: “… crop regions of the left eye, regions of the nose, regions of the mouth, as well as the whole face…” (as quoted above). That is, transforming the original image data into another cropped sub-region (region of the nose) and a cropped whole-region is considered to be transforming second information. In regards to the limitation of “first” and “second” information, Fan teaches that the original image data includes first and second information in the form of an original image that is then used to generate cropped sub-regions, as shown in FIGS. 1 and 3. Thus, the first and second information are met by the original image, or by the instance of the original image used for cropping one sub-region and the instance of the original image used for cropping another sub-region. The current claim language does not require the first and second information to be different from one another, especially since applicant’s disclosure generally uses “first” and “second” in a manner that does not preclude the two from being the same (see, e.g., paragraph 11 of applicant’s specification: “the first and second…may be the same”). For example, the current claim language does not require the first and second information to be simultaneously stored in separate locations.]
processing the first transformed information using a first machine-learning model to generate a first result; [FIG. 1 (page 2) shows respective sub-networks for each pair of cropped and full images, as described in § 2: “In this paper, each sub-network in our MRE-CNN framework will process a pair of facial regions, including a whole-region image and a sub-region image.” § 3.3 and FIG. 4 teaches that each “sub-network” is a convolutional neural network, thus teaching a “machine-learning model.” See § 3.3 “As Figure 4 shows, we adopt 13 convolutional layers and 5 max pooling layers and concatenate the outputs from two pool5 layers before going through the first fully connected layer. The final softmax layer gives the prediction scores.” Here, the a particular sub-network, i.e., the one that processes the region of the left eye, constitutes a “first machine-learning model” and its “prediction score” corresponds to  a “first model.”].
processing the second transformed information using a second machine-learning model to generate a second result; [See FIG. 1, § 2, § 3.3, and FIG. 4, as discussed above. As discussed above, the cited art teaches that there are multiple sub-networks with similar structures, each processing a respective “pair of facial regions, including a whole-region image and a sub-region image” (§ 2). Thus, a second sub-network, i.e., the one that processes the regions of the nose, corresponds to a “second machine-learning model” and its respective prediction score is a “second result.”] and
aggregating the first result and the second result to generate a decision. [Abstract: “the weighted prediction scores from each sub-network are aggregated to produce the final prediction of high accuracy.” § 3, paragraph 3: “Finally, we combine the three predictions from three sub-networks by conducting the weighted sum operation. The predicted emotion…where 𝛼 denotes the weight for a single sub-network.”]

As to claim 2, Fan teaches the method of claim 1, wherein:
the first function is different from the second function, [As discussed in the rejection of claim 1, the first function creates a cropped sub-region of the left eye and the second function creates a region of the nose. Since these functions are different instances of a function, and perform different functionalities, they are considered to be “different” to the extent required by the claim language.]
the first machine-learning model is based on a first algorithm, [§ 3.3, paragraph 1, teaches “VGG-16” having the structure shown in FIG. 4, which is a convolutional neural network and the operation of “fine-tune the pre-trained model with the training set of AFEW 7.0 and RAF-DB, respectively, in the following experiments.”] and
the second machine-learning algorithm is based on a second algorithm [§ 3.3, paragraph 1, teaches “VGG-16” having the structure shown in FIG. 4, which is a convolutional neural network and the operation of “fine-tune the pre-trained model with the training set of AFEW 7.0 and RAF-DB, respectively, in the following experiments.”] different from the first algorithm. [The input for fine-tuning may be considered to be part of the fine-tuning algorithm used to train/fine-tune the models. Since the two models were fine-tuned using different inputs (different cropped portions), the fine-tuning algorithms for the two models are considered to be different from another in at least this respect, and also in the aspect that they are applied to two different models.]

As to claim 3, Fan teaches the method of claim 2, wherein:
the first function changes a first parameter of the first information, [As shown in FIG. 3, the first function (which crops to the eye) changes the canvas area of the original face image in creating the cropped image.] and
the second function changes a second parameter of the second information which is different from the first parameter. [As shown in FIG. 3, the first function (which crops to the mouth) changes the canvas area of the original face image in creating the cropped image. Any two aspects of the image that are changed by one or both cropping functions may be considered to be first and second parameters. For example, the location of the top boundary and the location of the bottom boundary of the cropped images relative to the original face image may regarded as first and second parameters. As another example, the x and y pixel resolutions of the cropped image, which differ from that of the original image (see § 3.1, last paragraph “three pairs of images are all resized”), may be regarded as the first and second parameters.]

As to claim 4, Fan teaches the method of claim 1, wherein said aggregating includes applying a voting algorithm to the first result and the second result to generate the decision. [Abstract: “the weighted prediction scores from each sub-network are aggregated to produce the final prediction of high accuracy.” § 3, paragraph 3: “Finally, we combine the three predictions from three sub-networks by conducting the weighted sum operation. The predicted emotion…where 𝛼 denotes the weight for a single sub-network and 𝑧 is equal to 3 as we utilize three sub-networks.” See also FIG. 1. Since the method of Fan combines the results of three models, based on model weights, it is characterized as a weighted soft voting algorithm.]

As to claim 5, Fan teaches the method of claim 1, wherein said aggregating includes applying a statistical algorithm to the first result and the second result to generate the decision. [§ 3, paragraph 3: “Finally, we combine the three predictions from three sub-networks by conducting the weighted sum operation. The predicted emotion…where 𝛼 denotes the weight for a single sub-network and 𝑧 is equal to 3 as we utilize three sub-networks.” See also § 4.2: “the specific weights of MRE-CNN (VGG-16 Sub-network) are 4/7 (left-eye weight), 2/7 (mouth weight) and 1/7 (nose weight)…, respectively.” Since the method of Fan combines the results of three models using a weight sum with model weights that sum to 1, it is characterized as an averaging technique, which falls within the scope of “statistical algorithm.”]

As to claim 6, Fan teaches the method of claim 1, wherein the decision classifies input information corresponding to the first information and the second information. [§ 1, paragraph 3: “The goal of automatic FER is to classify faces in static images or dynamic image sequences as one of the six basic emotions.” The “predicted emotion” (§ 3.3, paragraph 3) are classes of emotions as described in the caption for Table 1 and in Table 2 (“Angry Disgust Fear Happy Sad Surprise Neutral”). The classification corresponds to the first information and the second information because the first and second information were the basis for the inputs into the sub-networks.] 

As to claims 10-12, these claims are directed to a system for performing operations that are the same or substantially the same as those recited in claims 1-3, respectively. Therefore, the rejections made to claims 1-3 are applied to claims 10-12, respectively.
Furthermore, in regards to the limitation of “wherein the first information is equal to the second information,” which is recited in claim 10 but not in claim 1, this limitation is met because as shown in FIG. 1 of Fan, all cropped pairs are generated from the same original image. Therefore, the cropped pairs for the three sub-models are generated from equal information.
Furthermore, in regards to the limitation of a system comprising a computer (for performing the functions of the first module, second module, processing system, and aggregator), these limitations are implicitly disclosed by Fan. Fan teaches that its method is performed using a computer given that it involves complex computations such as neural networks and image processing (see also § 4.5, paragraph 2: “we use grid searching to determine the contribution portions of individual sub-networks, which is relatively computationally expensive.”). Therefore, the features of a computer are implicitly disclosed by Fan.

As to claim 13, Fan teaches the system of claim 10, wherein the aggregator is configured to generate the decision using a voting algorithm or a statistical algorithm. [Abstract: “the weighted prediction scores from each sub-network are aggregated to produce the final prediction of high accuracy.” § 3, paragraph 3: “Finally, we combine the three predictions from three sub-networks by conducting the weighted sum operation. The predicted emotion…where 𝛼 denotes the weight for a single sub-network and 𝑧 is equal to 3 as we utilize three sub-networks.” See also FIG. 1. Since the method of Fan combines the results of three models, based on model weights, it is characterized as a weighted soft voting algorithm. See also § 4.2: “the specific weights of MRE-CNN (VGG-16 Sub-network) are 4/7 (left-eye weight), 2/7 (mouth weight) and 1/7 (nose weight)…, respectively.” Since the method of Fan combines the results of three models using a weight sum with model weights that sum to 1, it is characterized as an averaging technique, which falls within the scope of “statistical algorithm.”]

As to claim 14, the further limitations of this claim are the same or substantially the same as those recited in claim 6. Therefore, the rejection made to claim 6 is applied to claim 14.

As to claim 16, Fan teaches the system of claim 10, wherein the processing system includes: a first processor configured to process the first transformed information using the first machine-learning model to generate the first result, and a second processor configured to process the second transformed information using the second machine-learning model to generate the second result. [As noted above, Fan teaches that its method is performed using a computer. Thus, Fan implicitly teaches a “first processor” and a “second processor,” which are generic components of a computer. The Examiner notes that paragraph 11 of applicant’s specification teaches that “The first and second processors may be the same processor.” Therefore, the instant claim does not require the prior art to distinguish between separate processors for separate operations.] 

As to claims 17-19, these claims are directed to a computer-readable medium for performing operations that are the same or substantially the same as those recited in claims 1-3, respectively. Therefore, the rejections made to claims 1-3 are applied to claims 17-19, respectively.
Furthermore, Fan teaches “a non-transitory computer-readable medium storing instructions for causing at least one processor to perform operations” [these limitations are implicitly disclosed by Fan, because Fan teaches that its method is performed using a computer given that it involves complex computations such as neural networks and image processing (see also § 4.5, paragraph 2: “we use grid searching to determine the contribution portions of individual sub-networks, which is relatively computationally expensive.”). Therefore, the features of a general purpose computer, including a processor and a memory, are implicitly disclosed by Fan.]
Furthermore, in regards to the limitation of “wherein the first information is equal to the second information,” which is recited in claim 17 but not in claim 1, this limitation is met because as shown in FIG. 1 of Fan, all cropped pairs are generated from the same original image. Therefore, the cropped pairs for the three sub-models are generated from equal information.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Inoue, “Adaptive Ensemble Prediction for Deep Neural Networks based on Confidence Level,” arXiv:1702.08259v3 [cs.LG] 8 Mar 2019 (“Inoue”). 
As to claim 7, Fan teaches the method of claim 1, but does not explicitly teach “wherein the decision is an undefined decision.” 
Inoue, in an analogous art, taches the above limitation. Inoue teaches “adaptive ensemble prediction for deep neural networks based on confidence level” and is therefore in the same field of endeavor, namely machine learning. 
In particular, Inoue teaches “wherein the decision is an undefined decision.” [Abstract: “If the prediction for an input reaches a high enough probability, i.e., the output from the softmax function, on the basis of the confidence level, we stop ensembling for this input to avoid wasting computation power.” Otherwise, “the early-exit condition is not satisfied, increment i, and repeat from step 2” (§ 4.1, step 4), i.e., the confidence level is not sufficient and the decision is “an undefined decision.” The Examiner notes that “undefined” has been interpreted to include the situations where the prediction does not have a sufficiently high confidence.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Fan and Inoue by implementing the feature that the decision is an undefined decision. The motivation would have been to implement a technique for adaptively controlling the assembling, particular by assessing whether the current ensemble has a sufficiently high probability, and to account for the situation when the current ensemble does not have a sufficiently high probability, as suggested by Inoue (abstract: “…to adaptively control the ensembling. If the prediction for an input reaches a high enough probability, i.e., the output from the softmax function, on the basis of the confidence level, we stop ensembling for this input to avoid wasting computation power.” Inoue, § 4.1, step 4: “the early-exit condition is not satisfied, increment i, and repeat from step 2”).

As to claim 8, the combination of Fan and Inoue teaches the method of claim 7, further comprising:
a) performing one or more additional transformations, [Fan, § 3.1, paragraph 2: “… crop regions of the left eye, regions of the nose, regions of the mouth, as well as the whole face…” That is, transforming the original image data into another cropped sub-region (region of the mouth) and a cropped whole-region is considered to be another transformation.]
b) processing information from the one or more additional transformations using a third machine-learning model to generate a third result, [See Fan, FIG. 1, § 2, and § 3, as discussed above. The cited art teaches that there are multiple sub-networks with similar structures, each processing a respective “pair of facial regions, including a whole-region image and a sub-region image” (§ 2). Thus, a third sub-network, i.e., the one that processes the regions of the mouth, is a “third machine-learning model” and its respective prediction score is a “third result.”] and
c) aggregating the first result, the second result, and the third result […] [Abstract: “the weighted prediction scores from each sub-network are aggregated to produce the final prediction of high accuracy.” § 3, paragraph 3: “Finally, we combine the three predictions from three sub-networks by conducting the weighted sum operation. The predicted emotion…where 𝛼 denotes the weight for a single sub-network.”] wherein the information processed in c) is equal to the first information and the second information. [This limitation is met because as shown in FIG. 1 of Fan, all cropped pairs are generated from the same original image. Therefore, the cropped pairs for the three sub-models are generated from equal information.] 
The thus-far combination of Fan and Inoue does not include the remaining limitation that the aggregating is “to generate another decision different from the undefined decision.”
Inoue further teaches “to generate another decision different from the undefined decision.” [Inoue, § 4.1: “1. start from i = 1”; “2. obtain the i-th local prediction, i.e., the probability for each class label. We denote the probability for label L of the i-th local prediction pL;i”; “3. calculate the average probabilities for each class label…”; “4. if i < N, and the early-exit condition is not satisfied, increment i, and repeat from step 2.” That is, step 3 evaluates the class probabilities (i.e., a decision) and step 4 evaluates whether the class probabilities satisfies the early-exit condition. In this process, the decisions iterations with i = 2 (i.e., two ensemble members), and the iteration with i = 3 (i.e., three ensemble members) correspond to an undefined decision and another decision.]
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated, into the thus-far combination of references, the above further teachings of Inoue by aggregating the first result, the second result, and the third result “to generate another decision different from the undefined decision,” so as to satisfy the limitations of the instant claim. The motivation would have been to implement a technique for adaptively controlling the assembling, particular by assessing whether the current ensemble has a sufficiently high probability, and to account for the situation when the current ensemble does not have a sufficiently high probability, as suggested by Inoue (abstract: “…to adaptively control the ensembling. If the prediction for an input reaches a high enough probability, i.e., the output from the softmax function, on the basis of the confidence level, we stop ensembling for this input to avoid wasting computation power.” Inoue, § 4.1, step 4: “the early-exit condition is not satisfied, increment i, and repeat from step 2”).

As to claim 9, the combination of Fan and Inoue teaches the method of claim 8, wherein the third machine-learning model corresponds to: the first machine-learning model with at least one parameter changed, the second machine-learning model with at least one parameter changed, or a machine-learning model different from the first machine-learning model and the second machine-learning model. [As shown in FIG. 1 of Fan, the three models are separate models that receive different inputs. Thus, the three models are different instances of the sub-network, each performing a different task. The Examiner notes that the claim language of “different” is met when the models are different instances of a model, regardless of whether the models have the same general structure or not. Furthermore, the three models have the same structure as shown in Fan, FIG. 4 and are fine-tuned with their respective input (Fan § 3.3, paragraph 1). Thus, the third model has at least one parameter changed compared to the first and second models, as all three models are trained/tuned for separate tasks. Therefore, the third model satisfies all three alternative limitations of this claim.]

As to claim 15, the further limitations of this claim are the same or substantially the same as those recited in claim 7. Therefore, the rejection made to claim 7 is applied to claim 15.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following documents depict the state of the art or additional techniques in applicant’s disclosure.
Wang et al., “A Baseline for Multi-Label Image Classification Using An Ensemble of Deep Convolutional Neural Networks,” arXiv:1811.08412v3 [cs.CV] 9 May 2019 teaches multiple image transformations in an ensemble technique.
Mahmud et al., US20200372404A1, teaches a system that supports different forms of data augmentation (transformations), used to derive various augmented training data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        



/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124